           Case 1:19-cv-00712-KG-SCY Document 12 Filed 07/17/20 Page 1 of 7



                              IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO


ROCCO DOMINIC TINOCO,

           Plaintiff,

v.                                                                   Case No. 19-cv-0712 KG-SCY

UNITED STATES OF AMERICA, et al,

           Defendants.


                                MEMORANDUM OPINION AND ORDER

           This matter is before the Court on Plaintiff Rocco Dominic Tinoco’s Pro Se Civil Rights

Complaint (Doc. 1). He seeks a mandatory injunction against halfway house officials so that he

can conduct daily research at the University of New Mexico (UNM) Law Library. Having

reviewed the matter sua sponte under 28 U.S.C. § 1915(e), the Court concludes Plaintiff’s claims

fail as a matter of law. Hence, the Court will dismiss the Complaint with prejudice.

I.         Background1

           In 2019, Plaintiff resided at the Dismas/Diersen Charities, Inc. residential reentry center

(the “Halfway House”). (Doc. 1) at 1-2. He entered the Halfway House following his release

from federal custody. Id. On July 18, 2019, Plaintiff requested permission to conduct legal

research at the UNM Law Library. Id. at 3. The research pertained to his federal 28 U.S.C. §

2255 proceeding, Civ. No. 19-273, and his state custody case, No. D-619-DM-2018-131. Id. A

week later, Halfway House officials denied Plaintiff’s request. Id. Counselor Pollard and

Assistant Director Malone explained that the UNM Law Library “was not a program-required



1
    For the purpose of this ruling, the Court assumes the facts in the Complaint (Doc. 1) are true.
        Case 1:19-cv-00712-KG-SCY Document 12 Filed 07/17/20 Page 2 of 7



pass.” Id. Plaintiff alleges the decision impaired his ability to prosecute his pending cases. Id.

        Construed liberally, the Complaint raises an access-to-court claim under the First and

Fifth Amendments. Plaintiff names the United States of America; the federal Bureau of Prisons

(BOP); the Halfway House; and its president and chief operating officer, Raymond Weis. (Doc.

1) at 1-2. The only requested relief is a mandatory injunction requiring the Halfway House to

issue a research pass. Id. at 5-6.

        The Complaint reveals that Plaintiff did not exhaust administrative remedies and attaches

a copy of the grievance policies. Id. at 4, 8-9. Plaintiff contends he completed the first two

grievance steps, i.e., initiating an informal discussion and filing a written statement. Id. at 4.

However, he did not file a formal grievance with the BOP and/or the Halfway House corporate

offices. Id. Plaintiff obtained leave to proceed in forma pauperis, and the Complaint is ready for

initial review. (Doc. 9).

II.     Standards Governing Initial Review

        Section 1915(e) of Title 28 requires the Court to conduct a sua sponte review of all in

forma pauperis complaints. The Court must dismiss any inmate complaint that is frivolous,

malicious, or “fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e). The

Court also may dismiss a complaint sua sponte under Rule 12(b)(6) if “it is patently obvious that

the plaintiff could not prevail on the facts alleged, and allowing [plaintiff] an opportunity to

amend [the] complaint would be futile.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991)

(quotations omitted). The plaintiff must frame a complaint that contains “sufficient factual

matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570


                                                    2
        Case 1:19-cv-00712-KG-SCY Document 12 Filed 07/17/20 Page 3 of 7



(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id.

       Because Plaintiff is pro se, his “pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall, 935 F.2d at 1110. While pro

se pleadings are judged by the same legal standards as others, the Court can overlook the “failure

to cite proper legal authority, … confusion of various legal theories, …, or … unfamiliarity with

pleading requirements.” Id. However, it is not the “proper function of the district court to

assume the role of advocate for the pro se litigant.” Id.

III.   Discussion

       The right to access courts implicates the First Amendment, the Fifth Amendment, and the

Due Process Clause. See Smith v. Maschner, 899 F.2d 940, 947 (10th Cir. 1990); Love v. Summit

County, 776 F.2d 908, 912 (10th Cir. 1985) (same). A detainee must receive “a reasonably

adequate opportunity to present claim[s] … to the courts.” Lewis v. Casey, 518 U.S. 343, 350

(1996) (quoting Bounds v. Smith, 430 U.S. 817, 825 (1977)). The right to present claims focuses

on the “conferral of a capability—the capability of bringing contemplated challenges to sentences

or conditions of confinement before the courts.” Lewis, 518 U.S. at 356. The right does not

require authorities to supply resources guaranteeing a detainee’s ability “to litigate effectively

once in court” or to “conduct generalized research.” Id. at 354, 360. In fact, there is no per se

“right to a law library or to legal assistance” from government officials, provided the plaintiff has

some method of “present[ing] … grievances.” Id. at 350, 354.

       Beyond demonstrating a lack of access, a plaintiff must also “show [the issues] …


                                                  3
         Case 1:19-cv-00712-KG-SCY Document 12 Filed 07/17/20 Page 4 of 7



prejudiced him in pursuing litigation.” Treff v. Galetka, 74 F.3d 191, 194 (10th Cir. 1996).

“Conclusory allegations of injury in this respect will not suffice.” Wardell v. Duncan, 470 F.3d

954 (10th Cir. 2006). See also Lewis, 518 U.S. at 351 (“[A]n inmate cannot establish relevant

actual injury simply by establishing [the] … legal assistance program is subpar in some

theoretical sense.”). To succeed on an access-to-court claim, the plaintiff must describe the legal

materials he is seeking, clarify how the facility’s resources are inadequate for his queries, and

explain how his legal claim is nonfrivolous. See McBride v. Deer, 240 F.3d 1287 (10th Cir.

2001).

         The Complaint here does not explain how the lack of library access hindered Plaintiff’s

ability to pursue a non-frivolous legal claim. Plaintiff filed his Section 2255 habeas petition

before he arrived at the Halfway House. (Doc. 1) in Civ. No. 19-cv-273. The petition is awaiting

initial review, and no further action is required at this time. As to the state custody case, Plaintiff

only alleges he could not “timely prepare and file meaningful legal papers” or respond to

“directives, should the court issue any.” (Doc. 1) at 4. This allegation is vague and gives no

insight into what research, if any, Plaintiff needed to perform to pursue a non-frivolous claim.

The Complaint also fails to indicate whether the Halfway House has internet access or explained

why Google - which maintains a free legal database called “Google Scholar” - was inadequate.

As one court noted, “the full text of nearly all legal authority … is available via Google Scholar,

which is … completely free.” Catz v. Chalker, 2011 WL 13301955, at *3 (D. Ariz. Apr. 7,

2011), aff’d, 512 Fed. App’x 693 (9th Cir. 2013). See also Phillips v. Bd. of Cty. Commissioners

of Tulsa Cty., 2019 WL 7340139, at *3 (N.D. Okla. Dec. 30, 2019) (dismissing court-access

claim where Google Scholar was available).


                                                   4
          Case 1:19-cv-00712-KG-SCY Document 12 Filed 07/17/20 Page 5 of 7



          For these reasons, the Complaint fails to state a cognizable access-to-courts claim. The

Court will dismiss the Complaint pursuant to 28 U.S.C. § 1915(e).

IV.       The Court Declines to Sua Sponte Invite an Amendment

          Pro se plaintiffs should ordinarily be given an opportunity to “remedy defects potentially

attributable to their ignorance of federal law.” Reynoldson v. Shillinger, 907 F.2d 124, 126 (10th

Cir. 1990). However, courts need not invite an amendment when any amended claims would also

be subject to immediate dismissal under Fed. R. Civ. P. 12(b)(6) or 28 U.S.C. § 1915. See

Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004). While Plaintiff may be able to

amplify his court-access claim with more facts, there are two fatal defects barring the requested

relief.

          First, it is clear from the face of the Complaint that Plaintiff did not exhaust administrative

remedies before filing suit, as required by the Prison Litigation Reform Act (PLRA). See 42

U.S.C. § 1997e(a); Jones v. Bock, 549 U.S. 199, 211 (2007) (“[E]xhaustion is mandatory under

the PLRA and ... unexhausted claims cannot be brought in court”).2 Plaintiff provides a detailed

account of which grievance steps he completed but notes he did not complete step three. (Doc. 1)

at 4. That step requires a formal grievance with the BOP or Halfway House corporate office.

(Doc. 1) at 4. Plaintiff explains he did not complete the third step “given the clearly established

law” in his favor and “the imminent irreparable harm” he would suffer by completing “the

lengthy process.” (Doc. 1) at 4-5. In other words, he believed he had a strong claim and did not

want to wait for an answer from the BOP. The Complaint gives no indication Plaintiff “was


2
 The PLRA applies where, as here, Plaintiff was detained in a Halfway House at the time of filing. See
Jackson v. Johnson, 475 F.3d 261, 267 (5th Cir. 2007); Witzke v. Femal, 376 F.3d 744, 752 (7th Cir.
2004); Hage v. ICCS Halfway House, 2006 WL 2583093, *1 (D.Colo. 2006).

                                                     5
        Case 1:19-cv-00712-KG-SCY Document 12 Filed 07/17/20 Page 6 of 7



thwarted in his attempts to” exhaust, which is the only way to overcome the requirement in civil

rights cases. Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007); see also Ross

v. Blake, 136 S. Ct. 1850, 1856-57 (2016) (“[A] court may not excuse a failure to exhaust” where

remedies were available, “even to take [special] circumstances into account.”). Hence,

amendment would be futile because the claims are barred by the PLRA.

       Alternatively, even if Plaintiff exhausted his claims, the requested relief (a mandatory

injunction) is now moot. On October 3, 2019, Plaintiff filed a notice indicating he moved from the

Halfway House, located at 2331 Menual Blvd. NE in Albuquerque, New Mexico, to a residential

address on the west side of Albuquerque. (Doc. 1) at 2; see also (Doc. 8) at 1. Where claims for

“injunctive relief relate solely to the conditions of confinement at the penal institution at which the

prisoner is no longer incarcerated, courts … are unable to provide the prisoner with effective relief.”

Jordan v. Sosa, 654 F.3d 1012, 1027 (10th Cir. 2011). This is because a “prisoner’s transfer …

signals the end of the alleged deprivation of his constitutional rights,” and an injunction “would

have no effect on the defendants’ behavior towards him.” Id. (quotations omitted). The only

exception is where “a prisoner brings a lawsuit challenging policies that apply in a generally

uniform fashion throughout a prison system,” and the lawsuit is against the “director of the prison

system or the prison system itself.” Id. at 1028.

       Although Plaintiff was released from a halfway house, rather than a prison, the same

principles apply. An injunction requiring Defendants to issue a research pass would have no impact

in this case. Plaintiff no longer lives at the Halfway House and is presumably free to visit the law

library. Further, the exception to mootness does not apply here. Plaintiff’s claims challenge a

specific decision by Halfway House officials, rather than a nationwide BOP policy. See, e.g., (Doc.


                                                    6
        Case 1:19-cv-00712-KG-SCY Document 12 Filed 07/17/20 Page 7 of 7



1) at 3 (alleging the issuance of a research pass “would be subject to the discretion of the [Halfway

House] Director”). Because the Complaint only seeks injunctive relief, and Plaintiff does not seek

damages, the case is moot. The Court will dismiss the Complaint with prejudice. For clarification,

such ruling only applies to the requested relief in the Complaint (i.e., a mandatory injunction).3

        IT IS ORDERED:

        1.       Plaintiff’s Civil Rights Complaint (Doc. 1) is dismissed with prejudice pursuant

to 28 U.S.C. § 1915(e).

        2.      The Court will enter a separate judgment consistent the civil case.




                                                 ___________________________________
                                                 UNITED STATES DISTRICT JUDGE




3
  The Court declines to sua sponte invite an amendment seeking damages, rather than injunctive relief,
now that Plaintiff has been released. The election of remedies is based on an individual plaintiff’s goals
and preferences. Declining to request damages is a choice, not a “defect potentially attributable to the[]
ignorance of federal law.” Reynoldson v. Shillinger, 907 F.2d 124, 126 (10th Cir. 1990) (setting out
standard for sua sponte leave to amend). If Plaintiff suffered damages based on the access to courts
issues, he can file a separate civil rights action addressing that issue.

                                                     7
